Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3, 7-8, 10, 14-15, 21, 23, 26-27, 39, 53, 68, 72, 81, 84-86, 89 and 90 are pending.  

Applicant’s election of Group I that read on (A) SEQ ID NO: 42, which corresponds to the amino acid sequence of a particular ISV that specifically binds TCR and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs:181, 192 and 218 that binds TCR, (B) SEQ ID NO: 1, which corresponds to the amino acid sequence of a first particular ISV that specifically binds CD123 and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs: 11, 17 and 21, respectively, and SEQ ID NO: 7, which corresponds to the amino acid sequence of a second particular ISV that specifically binds CD123 and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs: 16, 18 and 23, respectively and (C) the polypeptide of SEQ ID NO: 61 in the reply filed on February 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 81, 84 and 85 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1, 3, 7, 8, 10, 14, 15, 21, 23, 26, 27, 39, 53, 68, 72, 86, 89, and 90, drawn to a polypeptide that redirects T cells for killing of CD123 expressing cells that read on (A) SEQ ID NO: 42, which corresponds to the amino acid sequence of a particular ISV that specifically binds TCR and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs:181, 192 and 218 that binds TCR, (B) SEQ ID NO: 1, which corresponds to the amino acid sequence of a first particular ISV that specifically binds CD123 and which comprises CDRs, 1, 2 and 3 of SEQ ID NOs: 11, 17 and 21, respectively, and SEQ ID NO: 7, which 

Priority
Applicant’ claim priority to provisional application 62/422,770 filed November 16, 2016 and 
62/557,208 filed September 12, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 18, 2022 and July 15, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on May 9, 2019 are acceptable. 

Specification
The substitute specification filed on March 11, 2021 has been entered. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Objections
Claim 1 objected to because of the following informality:  mistyped Claim 1 iii) …CDR3 …SEQ ID NO: 218-225…binds CD123…” at p. 4, line 5 should have been “…CDR3 …SEQ ID NO: 218-225…binds TCR…”.
nucleic acid encoding the polypeptide”.   

Claims 89 and 90 are objected to because of the following informalities:  Claims 89 and 90 recite non-embodiment of “a nucleic acid encoding the polypeptide”.   Further, “a nucleic acid” does not encode a polypeptide.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 23, 27, 39, 53 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 72, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 72 recites the broad limitation serum albumin, and the claim also recites human serum albumin which is the narrower statement of the range/limitation.  

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See MPEP 2173.05(c).   Applicant may overcome this rejection by presenting a dependent claim that sets forth the narrower or preferred range.   
Claims 23, 27, 39 and 53 recite the broad limitation “more than 80%, more than 85%, more than 90%, more than 95% and the claim also recites even more than 99%” which is the narrow statement of the preferred embodiment.  Applicant may overcome this rejection by amending the claims to recite a proper range “more than 80%, 85%, 90%, 95% or 99%”, for example.  


Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 7, 8, 10, 14, 15, 21, 23, 26, 27, 39, 53, 68, 72, 86, 89, and 90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 1 encompasses any polypeptide that redirects T cells for killing of CD123 expressing cells, comprising one immunoglobulin single variable domain (ISV) that specifically binds T cell receptor (TCR) and one or more ISV that specifically bind CD123, wherein the ISV that specifically binds TCR essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which: 
i) CDR1 is chosen from the group consisting of: 
a) SEQ ID NOs: 181-191; or 
b) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 181-191; provided that the ISV comprising the 
ii) CDR2 is chosen from the group consisting of: 
c) SEQ ID NOs: 192-217; or 
d) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 192-217; provided that the ISV comprising the CDR2 with 4, 3, 2 or 1 amino acid(s) difference binds TCR with about the same or a higher affinity compared to the binding by the ISV comprising the CDR2 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance; and
iii) CDR3 is chosen from the group consisting of: 
e) SEQ ID NOs:  218-225; or
 	f) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs:  218-225; provided that the ISV comprising the CDR3 with 4, 3, 2 or 1 amino acid(s) difference binds CD123 with about the same or a higher affinity compared to the binding by the ISV comprising the CDR3 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance; and 
wherein the one or more ISV that specifically bind CD123 essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which: 
i) CDR1 is chosen from the group consisting of: 
a) SEQ ID NOs: 11-16; or 
b) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 11-16; provided that the ISV comprising the CDR1 with 4, 3, 2 or 1 amino acid(s) difference binds CD123 with about the same or a higher affinity 
ii) CDR2 is chosen from the group consisting of: 
c) SEQ ID NOs: 17-20; or 
d) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 17-20; provided that the ISV comprising the CDR2 with 4, 3, 2 or 1 amino acid(s) difference binds CD123 with about the same or a higher affinity compared to the binding by the ISV comprising the CDR2 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance; and  
iii) CDR3 is chosen from the group consisting of: 
e) SEQ ID NOs: 21-25; or 
f) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 21-25; provided that the ISV comprising the CDR3 with 4, 3, 2 or 1 amino acid(s) difference binds CD123 with about the same or a higher affinity compared to the binding by the ISV comprising the CDR3 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance.
Claim 3 encompasses the polypeptide according to claim 1, wherein the ISV that specifically binds TCR essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which:
i) CDR1 is chosen from the group consisting of: 
a) SEQ ID NOs: 181-191; or 
 b) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 181-191, wherein the 4, 3, 2 or 1 amino acid(s) difference are present at position 2, 4, 5, 6, 8 and/or 10 of the CDR1 (position 27, 29, 30, 31, 33 and/or 35 according to Kabat numbering); provided that the ISV comprising the CDR1 with 4, 3, 2 or 1 amino acid(s) difference binds TCR with about the same or a higher affinity compared to 
ii) CDR2 is chosen from the group consisting of: c) SEQ ID NOs: 192-217; or d) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 192-217, wherein the 4, 3, 2 or 1 amino acid(s) difference are present at position 1, 3, 5, 7, 8 and/or 9 of the CDR2 (position 50, 52, 54, 56, 57 and/or 58 according to Kabat numbering); provided that the ISV comprising the CDR2 with 4, 3, 2 or 1 amino acid(s) difference binds TCR with about the same or a higher affinity compared to the binding by the ISV comprising the CDR2 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance; and 
iii) CDR3 is chosen from the group consisting of: 
e) SEQ ID NOs: 218-225; or 
f) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 218-225, wherein the 4, 3, 2 or 1 amino acid(s) difference are present at position 1, 4, 5 and/or 8 of the CDR3 (position 95, 98, 99 and/or 101 according to Kabat numbering); provided that the ISV comprising the CDR3 with 4, 3, 2 or 1 amino acid(s) difference binds TCR with about the same or a higher affinity compared to the binding by the ISV comprising the CDR3 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance.
Claim 7 encompasses the polypeptide according to claim 1,  wherein the ISV that specifically binds TCR essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which CDR1 is SEQ ID NO: 181, CDR2 is SEQ ID NO: 192, and CDR3 is SEQ ID NO: 218.
Claim 8 encompasses the polypeptide according to claim 1, wherein the ISV that specifically binds TCR is chosen from the group consisting of SEQ ID NOs: 42 and 78-180 or from ISVs that have a 
Claim 10 encompasses the polypeptide according to claim 1, wherein the one or more ISV that specifically bind CD123 essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which: 
i) CDR1 is chosen from the group consisting of: 
a) SEQ ID NOs: 11-16; or 
b) amino acid sequences that have 4, 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 11-16, wherein the 4, 3, 2 or 1 amino acid(s) difference are present at position 3, 6, 7 and/or 8 of the CDR1 (position 28, 31, 32 and/or 33 according to Kabat numbering); provided that the ISV comprising the CDR1 with 4, 3, 2 or 1 amino acid(s) difference binds CD123 with about the same or a higher affinity compared to the binding by the ISV comprising the CDR1 without the 4, 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance; and 
ii ) CDR2 is chosen from the group consisting of: 
c) SEQ ID NOs: 17-20; or 
d) amino acid sequences that have 3, 2 or 1 amino acid(s) difference with the amino acid sequence of one of SEQ ID NOs: 17-20, wherein the 3, 2 or 1 amino acid(s) difference are present at position 3, 6 and/or 10 of the CDR2 (position 52, 54 and/or 58 according to Kabat numbering); provided that the ISV comprising the CDR2 with 3, 2 or 1 amino acid(s) difference binds CD123 with about the same or a higher affinity compared to the binding by the ISV comprising the CDR2 without the 3, 2 or 1 amino acid(s) difference, said affinity as measured by surface plasmon resonance; and 
iii) CDR3 is chosen from the group consisting of:
e) SEQ ID NOs: 21-25; or 

Claim 14 encompasses the polypeptide according to claim 1,  wherein the one or more ISV that specifically bind CD123 essentially consists of 4 framework regions (FR1 to FR4, respectively) and 3 complementarity determining regions (CDR1 to CDR3, respectively), in which CDR1 is SEQ ID NO: 11, CDR2 is SEQ ID NO: 17, and CDR3 is SEQ ID NO: 21; or CDR 1 is SEQ ID NO: 16, CDR2 is SEQ ID NO: 18, and CDR 3 is SEQ ID NO: 23.
Claim 15 encompasses the polypeptide according to claim 1, wherein the one or more ISV that specifically bind CD123 is chosen from the group consisting of SEQ ID NOs: 1-10 or from ISVs that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 1-10.
Claim 21 encompasses the polypeptide according to claim 1, comprising two or more ISVs that specifically bind CD123, wherein the two or more ISVs that specifically bind CD123 are biparatopic, comprising a first ISV and a second ISV, wherein the first ISV binds to an epitope on CD123 that is different from the epitope on CD123 bound by the second ISV.
Claim 23 encompasses the polypeptide according to claim 21, wherein the first ISV is chosen from the group consisting of SEQ ID NOs: 1-6 or amino acid sequences that have more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 1-6.  and wherein the second ISV is chosen from the group consisting of SEQ ID NOs: 7-10 or amino acid sequences that have more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 7-10. 

Claim 27 encompasses the polypeptide according claim 1, wherein said polypeptide is chosen from the group consisting of SEQ ID NOs: 47, 49, 52, 53, 55, 56 and 58-61 or from polypeptides that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 47, 49, 52, 53, 55, 56 and 58-61.
Claim 39 encompasses a polypeptide that is an ISV that specifically binds CD123, wherein the polypeptide is chosen from the group consisting of SEQ ID NOs: 1-6 or from polypeptides that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 1-6.
Claim 53 encompasses any polypeptide that is an ISV that specifically binds CD123, wherein the polypeptide is chosen from the group consisting of SEQ ID NOs: 7-10 or from polypeptides that have a sequence identity of more than 80%, more than 85%, more than 90%, more than 95%, or even more than 99% with one of SEQ ID NOs: 7-10. 
Claim 68 encompasses a construct comprising a polypeptide according to claim 1, and further comprising one or more other groups, residues, moieties or binding units, optionally linked via one or more peptidic linkers, in which said one or more other groups, residues, moieties or binding units provide the construct with increased half- life, compared to the corresponding polypeptide according to claim 1.
Claim 72 encompasses the construct according to claim 68
Claim 86 encompasses a composition comprising at least one polypeptide according to claim 1 or at least one nucleic acid encoding the polypeptide according to claim 1. 

Claim 90 encompasses the polypeptide according to claim 1 or a nucleic acid encoding the polypeptide according to claim 1 any of claims | to 67, the construct according to any of claims 68 to 80, or the composition according to any of claims 87 or 88, for use in the prevention, treatment and/or amelioration of a CD123 associated disease or condition.
The specification discloses nanobody that binds to CD123 comprising the amino acid sequence of SEQ ID NO: 1 to 10 as shown in Table A-4.  The specification discloses various nanobodies that bind to TCR comprising the amino acid sequence of SEQ ID NO: 42, 78-180 as shown in Table A-5.  These sequences are linked together to form bispecific nanobody that binds to CD123 and TCR wherein the bispecific nanobody comprises the amino acid sequence of SEQ ID NO: 46-67 as shown in Table A-7. 
However, the description of a limited species of nanobodies (VHH) that bind to just human CD123 and human TCR alpha/beta, is not representative of the entire genus because the genus is highly variable, i.e., three different CDRs 1-3 and four different framework regions.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Regarding immunoglobulin single variable domain (ISV) that binds to T cell receptor (TCR) essentially consists of any 4 framework regions (FR1 to FR4, respectively) and 3 complementary determining regions (CDR1 to CDR3, respectively) in which i) CDR 1 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO: 181 that binds to TCR with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance, 
ii) CDR2 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO:192 that binds to TCR with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance, and 
SEQ ID NO: 218 that binds to CD123 with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance (claim 1), the specification discloses SEQ ID NO: 42 comprising CDR1-CDR3 of SEQ ID NO: 181, 192 and 218, respectively that bind to TCR, not CD123.   
The specification does not teach which 1, 2, 3 or 4 amino acids within the CDR1 of SEQ ID NO: 181, CDR2 of SEQ ID NO: 192 and CDR3 of SEQ ID NO: 218 to be substituted, deleted, added or a combination thereof together with four unspecified Framework regions 1-4 that correlated with the function of maintaining about the same or binding higher affinity to TCR.  Thus, the functional definition, e.g., same or binding higher affinity to TCR cannot be correlated with the structure.  
Regarding one or more  immunoglobulin single variable domain (ISV) that binds to CD123 essentially consists of any 4 framework regions (FR1 to FR4, respectively) and 3 complementary determining regions (CDR1 to CDR3, respectively) in which i) CDR 1 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO: 11 that binds to CD123 with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance, 
ii) CDR2 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO:17 that binds to CD123 with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance, and 
iii) CDR3 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO: 21 that binds to CD123 with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance (claim 1), the specification does not teach which 1, 2, 3 or 4 amino acids within the CDR1 of SEQ ID NO: 11, CDR2 of SEQ ID NO: 17 and CDR3 of SEQ ID NO: 21 to be substituted, deleted, added or a combination thereof together with four unspecified Framework regions 1-4 that 
Regarding immunoglobulin single variable domain (ISV) that binds to T cell receptor (TCR) essentially consists of any 4 framework regions (FR1 to FR4, respectively) and 3 complementary determining regions (CDR1 to CDR3, respectively) in which i) CDR1 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid of SEQ ID NO: 181 at position 2, 4, 5, 6, 8 and/or 10 of CDR1 (position 27, 29, 30, 31, 33 and/or 35 according to Kabat numbering that binds to TCR with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance, 
ii) CDR2 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO:192 at position 1, 3, 5, 7, 8 and/9 of CDR2 (position 50, 52, 54, 56, 57 and/or 58 according to Kabat numbering that binds to TCR with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance, and 
iii) CDR3 is any amino acid sequences that have 4, 3, 2, or 1 amino acid(s) difference with the amino acid sequence of elected SEQ ID NO: 218 at position 1, 4, 5 and/or 8 of the CDR3 (position 95, 98, 99 and/or 101 according to Kabat numbering that binds to TCR with about the same or a higher affinity compared to the control without the 4, 3, 2 or 1 amino acid(s) difference, as measured by surface plasmon resonance (claim 3), the specification does not teach what amino acids to be substituted, deleted, added or a combination thereof at the recited positions within the CDRs 1-3 together with four unspecified Framework regions 1-4 that correlated with the function of maintaining about the same or binding higher affinity to TCR.  The same reasoning applies to claim 10. 
Regarding polypeptides that have a sequence identity of more than 80%, 85% or 90% to SEQ ID NO: 42 (claim 8) or SEQ ID NO: 1 (claims 15, 39), or SEQ ID NO: 7 (claims 23, 53) or SEQ ID NO: 61 (claim 27), the specification does not describe any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to TCR and CD123 or structure common to members of the genus, sufficient to show 
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
Furthermore, it is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
Regarding for use in prevention, treatment and/or amelioration of any CD123 associated disease or condition (claim 90), the specification discloses CD123 associated diseases include various cancers, see p. 151. 
However, there are no objective evidence of treating any CD123 associated disease such as cancer, much less prevention of all CD123 associated diseases, including but not limited to cancers. 
For example, Labrijn et al (Nature Reviews Drug Discovery 18: 185-608, 2019; PTO 892) teaches therapeutic bispecific antibody (bsAbs) are a rapid expanding group of diverse molecules.  Despite their promise, CD3-based bsTCRs have demonstrated a number of disadvantages, including a potential high toxicity, particularly for targets with broad tissue expression, such as EGFR and EpCAM.  A feature of CD3-based bsAbs is that they activate all T cells irrespective of lineage, which, next to provoking toxicity, may also limit efficacy.  For example, blinatumomab also activates regulatory T cells, thereby inhibiting cytotoxic T cell proliferation and tumor cell killing, see p. 597, right col.  As such, using the claimed polypeptide that binds to TCR and CD123 to redirect T cells to CD123 expressing cells  in the absence of in vivo working example is unpredictable.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
While the specification discloses screening for TCR/CD3 binding nanobodies in a flow cytometry assay or human T cell activation assay (see p. 160-161), or screening via phage, see p. 168, however, possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of antibodies that bind to residues 175 to 189 of SEQ ID NO: 1 or further comprises any amino acid residues from amino acid residues 62 to 85 of SEQ ID NO: 1 or conjugate thereof or fusion thereof for treating any cancer in any subject.  
Therefore, only (1) a polypeptide that redirects T cells for killing of CD123 expressing cells comprising one immunoglobulin single variable domain (ISV) that specifically binds human T cell receptor (TCR) and one or more ISV that specifically bind human CD123 wherein the polypeptide comprising the amino acid sequence of SEQ ID NO: 47, or an amino acid sequence that is at least 95% identical to SEQ ID NO: 47, (2) the polypeptide above wherein the ISV that binds to human TCR comprises the amino acid sequence of SEQ ID NO: 42 and comprises CDR1, CDR2 and CDR3 of SEQ ID NO: 181, 192 and 218, respectively, (3) the polypeptide above wherein the one or more ISV that specifically bind human CD123 wherein the first ISV comprises the amino acid sequence selected from 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 7, 8, 10, 14-15, 26-27, 53, 68, 72, 86, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,927,186 (claimed earliest priority to 62/160,757 filed May 13, 2015; PTO 892) in view of WO2015044386 publication (April 2, 2015; PTO 892).
Regarding claims 1, 3, 7, 8, and 26  the ‘186 patent teaches a multispecific polypeptide comprising a first and at least one further immunoglobulin single variable domain (ISV), wherein said first ISV has a high affinity for/binds to a constant domain of the T cell receptor (TCR); said at least one second ISV has a high affinity for/binds to an antigen present on a target cell such as tumor associated antigen CD123, see Summary of invention, col. 12, line 33-54, col. 52, line 51, col. 53, line 28, in particular.  The immunoglobulin single variable domain (ISV) that specifically binds to T cell receptor is a VHH (see col. 26, line 40, col. 58, lines 44-46) that comprises the amino acid sequence of SEQ ID NO: 50.  The reference VHH comprises 4 framework regions (FR1 to FR4, respectively, see col. 28) and 3 complementary regions (CDR1 to CDR3, respectively, see col. 36), which is identical to the claimed SEQ ID NO: 42 as per claim 8 wherein the VHH polypeptide comprises CDR1, CDR2 and CDR3 identical to the claimed SEQ ID NO: 181, 192 and 218, see reference SEQ ID NO: 50, see sequence alignment below, CDRs 1-3 in bold:
US-15-573-288-50

  Query Match             100.0%;  Score 617;  DB 3;  Length 117;
  Best Local Similarity   100.0%;  


Qy          1 EVQLVESGGGLVQPGGSLRLSCVASGDVHKINFLGWYRQAPGKEREKVAHISIGDQTDYA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCVASGDVHKINFLGWYRQAPGKEREKVAHISIGDQTDYA 60

Qy         61 DSAKGRFTISRDESKNMVYLQMNSLKPEDTAVYFCRAFSRIYPYDYWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSAKGRFTISRDESKNMVYLQMNSLKPEDTAVYFCRAFSRIYPYDYWGQGTLVTVSS 117
The ‘186 patent teaches the formats bringing T cells and tumor cells together to induce an immune response and the TCR ISVs can be used against a multitude of cancers, see col. 25 to col. 26. 
Regarding claim 27, the ‘186 patent teaches the polypeptide comprising SEQ ID NO: 464, which is 82.2% identical to the claimed SEQ ID NO: 47, see sequence alignment below:
US-15-573-288-464

  Query Match             82.9%;  Score 1888;  DB 3;  Length 439;
  Best Local Similarity   82.6%;  
  Matches  370;  Conservative   10;  Mismatches   38;  Indels   30;  Gaps    4;

Qy          1 EVQLVESGGGLVQAGGPLRLSCAASGRTFSSYVMGWFRQAPGKEREFVAAIYWSNGKTQY 60
              |||||||||||||||| ||||||||||||||||||||||| |||||||| | | :| | |
Db          1 EVQLVESGGGLVQAGGSLRLSCAASGRTFSSYVMGWFRQATGKEREFVATIAWDSGSTYY 60

Qy         61 TDSVKGRFTISGDNAKNTVYLQMNSLNPEDTAVYYCVA-------------DKDETGFRT 107
               |||||||||| |||||||:|||||| ||||||||| |              :||     
Db         61 ADSVKGRFTISRDNAKNTVHLQMNSLKPEDTAVYYCAASYNVYYNNYYYPISRDE----- 115

Qy        108 LPIAYDYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVES 167
                  ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        116 ----YDYWGQGTLVTVSSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVES 171

Qy        168 GGGLVQAGGSLRLSCAASGITSKINDMGWYRQTPGNYREWVASIT-ATGTTNYRDSVKGR 226
              ||| ||||||||||||||| |     |||:|| ||  || ||:|    | | | ||||||
Db        172 GGGSVQAGGSLRLSCAASGDTYGSYWMGWFRQAPGKEREGVAAINRGGGYTVYADSVKGR 231

Qy        227 FTISRDNAKSTVYLQMNSLKPEDTTVYYCNTFPPIS-------NFWGQGTLVTVSSGGGG 279
              |||||| ||:|||||||||:|:||  |||     :        |:|||||||||||||||
Db        232 FTISRDTAKNTVYLQMNSLRPDDTADYYCAASGVLGGLHEDWFNYWGQGTLVTVSSGGGG 291

Qy        280 SGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGLVQPGGSLRLSCVASGDVH 339
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        292 SGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVESGGGLVQPGGSLRLSCVASGDVH 351

Qy        340 KINFLGWYRQAPGKEREKVAHISIGDQTDYADSAKGRFTISRDESKNMVYLQMNSLKPED 399
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        352 KINFLGWYRQAPGKEREKVAHISIGDQTDYADSAKGRFTISRDESKNMVYLQMNSLKPED 411

Qy        400 TAVYFCRAFSRIYPYDYWGQGTLVTVSS 427
              ||||||||||||||||||||||||||||
Db        412 TAVYFCRAFSRIYPYDYWGQGTLVTVSS 439

Furthermore, the reference SEQ ID NO: 466 is 82% identical to the claimed SEQ ID NO: 49.  The reference SEQ ID NO: 464 is 82.7% identical to the claimed SEQ ID NO: 52.  The reference SEQ ID NO: 463 is 88.9% identical to the claimed SEQ ID NO: 53. The reference SEQ ID NO: 466 is 81.8% identical to the claimed SEQ ID NO: 55.  The reference SEQ ID NO: 462 is 88.9% identical to the claimed SEQ ID NO: 56.  The reference SEQ ID NO: 469is 81.7% identical to the claimed SEQ ID NO: 59. 
Regarding claims 68 and 72, the ‘186 patent further teaches constructs or the TCR ISV further comprises one or more other groups, residues, moieties or binding units (see col. 65, line 47-58) that can bind to serum proteins such as serum albumin, human serum albumin, or IgG to increase the half-life of the construct (see col. 66, line 1-42, in particular). 
Regarding claims 86 and 90, the ‘186 patent teaches pharmaceutical composition comprising the reference ISV for use as a medicament or treatment cancer, see col. 76, line 18-43. 
The ‘186 patent does not teach the ISV comprise the amino acid sequence of SEQ ID NO: 7 as per claims 15 and 53 that binds CD123 wherein the ISV essentially consists of 4 framework regions (FR1 
However, the WO2015044386 publication teaches immunoglobulin single variable domain (ISV) such as nanobodies that binds to CD123 that expressed on AML blasts, see entire document, p. 7, line 30, in particular.  The reference ISV comprises FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4, see p. 43, in particular. the reference ISV that binds to CD123 comprises the amino acid sequence of SEQ ID NO: 13, which is identical to the claimed SEQ ID NO: 7 as per claims 15 and 53 and comprises the claimed CDRs1-3 of SEQ ID NO: 16, SEQ ID NO: 18 and SEQ ID NO: 23, respectively, see p. 56, Table 2, CD123 building blocks in particular, sequence alignment below, CDRs1-3 in bold: 
  Query Match             98.9%;  Score 656;  DB 22;  Length 125;
  Best Local Similarity   99.2%;  
  Matches  124;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQAGGPLRLSCAASGRTFSSYVMGWFRQAPGKEREFVAAIYWSNGKTQY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQAGGPLRLSCAASGRTFSSYVMGWFRQAPGKEREFVAAIYWSNGKTQY 60

Qy         61 TDSVKGRFTISGDNAKNTVYLQMNSLNPEDTAVYYCVADKDETGFRTLPIAYDYWGQGTQ 120
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db         61 TDSVKGRFTISGDNAKNTVYLQMNSLNPEDTAVYYCVADKDETGFRTLPIAYDYWGLGTQ 120

Qy        121 VTVSS 125
              |||||
Db        121 VTVSS 125
The term “or” in claim 1 does not need more than on ISV that specifically bind CD123.  The term “or” in claim 15 does not require ISV selected from the group consisting of SEQ ID NO: 1-6. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings the ‘186 patent and the WO2015044386 publication by substituting the CD123 binding ISV in the bispecific polypeptide that binds to TCR and CD123 of the ‘186 patent for the immunoglobulin 
The person of ordinary skill would have had a reasonable expectation of success in putting the WO2015044386 publication’s ISV that binds CD123 in the ‘186 patent’s bispecific polypeptide because the ‘186 patent teaches the multispecific polypeptide comprising one ISV that binds T cell receptor and one ISV that binds CD123 brings the T cells and tumor cells together to induce an immune response and the TCR ISVs can be used against a multitude of cancers, see col. 25 to col. 26. 
One of ordinary skill in the art would have been motivated to do so because the WO2015044386 publication teaches CD123 is expressed on leukemic cells, see p. 64 and the nanobodies 55A01 and 57A07 bind to the same epitope as 7G3 antibody but having different relative binding affinity and potencies, see p. 65 and Table 5, in particular.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
SEQ ID NO: 11, 17 and 21, 1-6 are free of prior art. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644